COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-187-CV
FRANANZY
CATLIN, SR.                                                       APPELLANT
 
                                                   V.
 
FELICIA
CATLIN                                                                     APPELLEE
 
                                               ----------
             FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




Appellant=s brief was
due on December 31, 2007.  On January 22,
2008, we notified appellant that his brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a). 
TEX. R. APP. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 
 
PER CURIAM               
 
 
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  February 21, 2008
 




[1]See Tex. R. App. P. 47.4.